Affirmed as Modified and Memorandum Opinion on Remand filed May 29,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00628-CR

                  JASMINE MONIQUE STELLY, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1312109

                 MEMORANDUM OPINION ON REMAND

      Appellant Jasmine Monique Stelly appeals her conviction for assault of a
public servant. On original submission, appellant argued that there was insufficient
evidence in the record to support the court’s costs of $249 reflected in the
judgment. We agreed and modified the trial court’s judgment to delete the specific
amount of costs assessed. Stelly v. State, No. 14-12-00628-CR; 2013 WL 645196
(Tex. App.—Houston [14th Dist.] Feb. 21, 2013) vacated and remanded, No. PD-
385-13; 2014 WL 1512924 (Tex. Crim. App. Apr. 16, 2014). The Court of
Criminal Appeals vacated our judgment and remanded in light of its opinion in
Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

       The judgment includes an assessment of $249 in court costs. The record
contains a certified, signed bill of costs listing $249 in court costs. We review the
assessment of court costs on appeal to determine if there is a basis for the costs, not
to determine whether there was sufficient evidence offered at trial to prove each
cost. Johnson v. State, 423 S.W.3d at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

       Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk’s office who is entitled to receive payment
of the costs, and is certified. See Johnson, 423 S.W.3d at 393.

       The trial court assessed $249 in costs against appellant. The sum of the
itemized costs in the cost bill is $249. There being no challenge to any specific cost
or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396. The fact that the bill of costs was not prepared
until after the court signed the judgment does not defeat the lawfulness of the bill
of costs. Id. at 394. (“[M]atters pertaining to the imposition of court costs need not
be brought to the attention of the trial court, including a bill of costs prepared after
a criminal trial.”).

       Pursuant to the disposition on original submission, we modify the trial
court’s judgment to strike the language reciting “APPEAL WAIVED. NO
                                           2
PERMISSION TO APPEAL GRANTED.”

      On remand, we affirm the trial court’s judgment as modified.




                                            PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3